United States Court of Appeals,

                           Eleventh Circuit.

                                No. 94-6751.

           UNITED STATES of America, Plaintiff-Appellee,

                                     v.

         William Michael SCHRIMSHER, Defendant-Appellant.

                               July 14, 1995.

Appeal from the United States District Court for the Northern
District of Alabama. (No. CR-93-PT-263-NE), Robert B. Propst,
Judge.

                       ON PETITION FOR REHEARING

Before TJOFLAT, Chief Judge, BIRCH and BLACK, Circuit Judges.

      PER CURIAM:

      The 1990 amendment to the Victim and Witness Protection Act

(the "VWPA") provides, in pertinent part, that a sentencing judge

may order restitution "to the extent agreed to by the parties in a

plea agreement."     18 U.S.C. § 3663(a)(3) (Supp. V 1993).          In this

case, pursuant to a written plea agreement, appellant William

Michael Schrimsher pleaded guilty on May 10, 1994, to one count

charging him with possession of a stolen motor vehicle in violation

of 18 U.S.C. § 2313 (1988 & Supp. V 1993).            The plea agreement

stated that the court "must/may consider ordering restitution";

the   agreement,    however,   did   not   indicate   the   amount   of   the

restitution.   Schrimsher appeals the district court's restitution

order, asserting that the sentencing judge violated the VWPA by

ordering Schrimsher to pay restitution in excess of the amount

contemplated by the plea agreement.            We find that, by his own

admission, Schrimsher agreed to the full amount of the restitution
ordered by the sentencing judge and, therefore, affirm.

                                 I.

     At the time of his arrest on February 28, 1994, Schrimsher

possessed three stolen motor vehicles, including the vehicle that

formed the basis of the single substantive count to which he later

pleaded guilty;   each of the three vehicles became the subject of

separate counts in an indictment charging Schrimsher with multiple

violations of section 2313.   At the sentencing hearing on July 14,

1994, the court, after announcing that it would order restitution

pursuant to the plea agreement, sought to determine the amount of

restitution the parties contemplated when they entered into that

agreement.   Counsel for Schrimsher advised the court that although

"the plea agreement does not set out specifically that [Schrimsher]

will agree to restitution [for the] three automobiles ... we

represented by stipulation [that Schrimsher] knew the cars were

stolen ... and he had the three cars so he is responsible for

them."    When further questioned by the court as to the extent of

the plea agreement, defense counsel continued to insist:   "We take

responsibility for those three."

                                II.

     Prior to congressional amendment of the VWPA in 1990, the

Supreme Court determined that the Act permitted a sentencing judge

to order restitution "only for the loss caused by the specific

conduct that is the basis of the offense of conviction."   Hughey v.

U.S., 495 U.S. 411, 413, 110 S. Ct. 1979, 1981, 109 L. Ed. 2d 408

(1990).   After Hughey, courts were in disagreement as to the effect

of a plea agreement that called for restitution in an amount
greater   than    the    loss    directly   arising       from    the   offense    of

conviction.      Compare United States v. Young, 953 F.2d 1288, 1290

(11th Cir.1992) ("Parties to a plea agreement cannot increase the

statutory powers of the sentencing judge to authorize restitution

simply by stipulating to restitution beyond that allowed under the

relevant version of the Act.") with United States v. Soderling, 970
F.2d 529, 533 (9th Cir.1992) (per curiam) ("[I]f the [Federal

Probation Act] allows restitution beyond the offense of conviction

when the defendant agrees to such in a plea agreement, so too does

the VWPA."), cert. denied, --- U.S. ----, 113 S. Ct. 2446, 124
L. Ed. 2d 663 (1993).

     On November 29, 1990, in response to Hughey, Congress amended

the VWPA and added a provision, section 3663(a)(3), authorizing a

sentencing judge to award restitution commensurate with the terms

of a plea agreement.            Subsequently, the courts of appeals have

uniformly    held      that    the   amendment     does    not    contravene      the

limitations placed on the sentencing judge by the Supreme Court in

Hughey.   See, e.g., United States v. Silkowski, F.3d 682, 688-89
                                                32

(2d Cir.1994);         United States v. Jewett, 978 F.2d 248, 253 (6th

Cir.1992);    United States v. Arnold, 947 F.2d 1236, 1237-38 (5th

Cir.1991) (per curiam).          See also United States v. Turcks, 41 F.3d
893, 902 n. 12 (3d Cir.1994) (recognizing the effect of the

amendment).       We    join    these   circuits    and    hold    that   the   1990

amendment to the VWPA gives the sentencing judge discretion to

order restitution in an amount greater than the loss relating to

the offense of conviction when the parties have assented to such

restitution in a plea agreement.
                                            III.

       We now must determine what effect, if any, defense counsel's

admission      at   the    sentencing       hearing    that    Schrimsher      accepted

restitutory responsibility for the three vehicles has on the

interpretation and operation of a plea agreement otherwise silent

as to the amount of restitution.               At the hearing, defense counsel

gave    the    following      unambiguous          account    of   the    negotiations

surrounding the plea agreement:               "[W]e represented by stipulation

[that Schrimsher] knew the cars were stolen ... and he had the

three cars so he is responsible for them."                     This statement is a

clear admission by Schrimsher that, as part of the plea agreement,

he effectively conceded, indeed stipulated, that the court could

order restitution for the three vehicles in question. Accordingly,

Schrimsher's argument on appeal that the court lacked the authority

under section 3663(a)(3) to order restitution for the vehicles is

without merit.            Furthermore, even if the argument had merit,

Schrimsher waived the point by inviting the court to order the

restitution he now contests.

       Given    that      there   is   no    reason    to     remand     the   case   for

additional proceedings on the issue of restitution, the judgment of

the district court is AFFIRMED in full.

       IT IS SO ORDERED.